Case 1:19-cv-05896 Document 1-1 Filed 10/18/19 Page 1 of 5 PageID #: 9




                       EXHIBIT 1
    Case 1:19-cv-05896 Document 1-1 Filed 10/18/19 Page 2 of 5 PageID #: 10

            THE LAW OFFICE OF SHAWN SHEARER, P.C.
                         3839 McKINNEY AVENUE, SUITE 155-254
                                 DALLAS, TEXAS 75204
                                OFFICE: (972) 803-4499
                                  shawn@shearerlaw.pro



                                         October 11, 2019


VIA ELECTRONIC AND CERTIFIED MAIL

Mr. Joseph J. Plumeri, II
Senior Advisor
Kohlberg, Kravis and Roberts
9 West 57th Street
New York, New York 10019


Mr. Plumeri:

Due to the content of your sworn testimony provided in the matter of Barger v. First Data
(EDNY 1:17-cv-04869-FB-LB) on Tuesday, September 18, 2019, Mr. Steven Barger is noticing
you of his intent to bring claims against you personally, including (but not limited to) fraud in the
inducement, breach of contract, unjust enrichment, conversion and theft of intellectual property.
While it is true that your testimony took place during in court during Barger v. First Data, Mr.
Barger’s claims against you are not a result of his distinct and separate FMLA and ADA claims
as asserted against Mr. Frank Bisignano, Mr. Dan Charron, Mr. Anthony Marino, Ms. Rhonda
Johnson, and First Data (now Fiserv.) Mr. Barger’s claims against you are not claims related to
wrongful termination. Those claims were never asserted against you, Mr. Henry Kravis,
Kohlberg, Kravis and Roberts, Mr. George Roberts, Hachette/ DeCapo Lifelong Books or the
Harry Walker Agency.

Your sworn testimony in Barger v. First Data is in direct conflict with dated publications,
documents signed by you, video/audio recordings and other tangible items including statements
from other relevant parties. The items in question are in Mr. Barger’s possession. Your sworn
testimony of September 18, 2019 was provided freely and without duress. It is Mr. Barger’s legal
position that your testimony constitutes proof of fraud, and that you have admitted under oath to
having deprived Mr. Barger of significant financial compensation. Further, your statements also
rise to professional defamation, slander as well as proof of both your personal intent as well as
actual theft of, and unjust enrichment from, Barger’s intellectual property. Please be aware that
the only circumstances under which testimony that is given in court may be exempt from claims
of defamation, is if such testimony is truthful. The testimony in question is not truthful.



                     THE LAW OFFICE OF SHAWN SHEARER, P.C.
    Case 1:19-cv-05896 Document 1-1 Filed 10/18/19 Page 3 of 5 PageID #: 11



The purpose of this letter, is to inform you that due to the information you provided under oath,
which is in direct conflict with information you provided Barger, you are now informed that you
should anticipate litigation and are being placed under a formal legal hold.

None of Mr. Barger’s claims against you are wrongful termination claims. Any attempt by you,
Mr. Adam Rosman, or any other party through Gary Eidelman, Mr. Louis DiLorenzo or any
other lawyer, to interfere in Barger’s current appeal against Fiserv due to your personal liability
to Barger will not be tolerated. Barger’s claim against you is a direct result of untruthful
testimony that you willingly provided, and claims that arise from your sworn statements as well
as other statements asserted by defendants and their counsel in Barger’s case as truth involving
your bad acts against Barger during the September 2019 trial. These lies, admissions and
statements meet the standard of the claims that Barger will assert against you in the form of
pleadings in federal court before the end of 2019. That you chose the forum of Barger’s wrongful
termination claim against Fiserv to present proof of your own bad acts against Barger, was your
choice alone, and has no bearing on Barger’s claims against Fiserv, et al.

Please be assured, that Mr. Barger has correspondence, writings, messages, recordings and all
other relevant communications between the two of you dating back to 1982. While all of this will
not be relevant, much of it will be relevant, and you are now being officially notified that due to
your willfully conflicting testimony during Barger v. Data, Barger has legitimate claims to bring
against you and your current employer, Kohlberg, Kravis and Roberts, Hachette, DeCapo Books,
and the Harry Walker Agency.

You are being instructed to place an immediate formal legal hold on all communications, past or
present, beginning in the year 1982, including metadata that originated from, or was received by,
any and all phones and devices including but limited to: work phone(s), home phone(s), cell
phone(s) (including any “burner” phones you have in your possession and control), public
phones, the phones of your family members, the phones and devices of Susan Plumeri, your
work computer(s), home computer(s), any iPads, Blackberries, iPhones, tablets, smart phones,
Alexa, Google Home, handheld devices, car phones, pagers, laptops, handwritten notes,
publications, notes from which you work when you write, video recordings, audio recordings,
ghost writings and all notes and writings related to the published work “The Power of Being
Yourself”, DeCapo Lifelong Books, contracts surrounding the ghost writing and writing of the
aforementioned book, letters, both hand written and typed, all social media chats, instant
messages, message boards including but not limited to Facebook, LinkedIn, Snapchat, Grindr,
Instagram, match.com, EHarmony, internal communications in all forms and all other forms of
communication not expressly described. This hold includes all written and/or otherwise recorded
contracts of ANY KIND that exist(ed) between you and Mr. Steven B. Barger under any
circumstances. This hold includes, but is not limited to professional and personal
communications of any kind that exist between you and:




                     THE LAW OFFICE OF SHAWN SHEARER, P.C.
    Case 1:19-cv-05896 Document 1-1 Filed 10/18/19 Page 4 of 5 PageID #: 12



Mr. Steven B. Barger
Mr. Paul Dunlap
Mr. Sanford I. Weill
Mr. Peter Cohen
Mr. James Robinson III
Mr. James Dimon
Mr. Hardwick Simmons
Ms. Jessica Weill Bibliowitz
Mrs. Nancy Plumeri
Mr. Christoper Plumeri
Ms. Leslie Plumeri
Mr. Jay Plumeri
Mrs. Susan Plumeri
Mr. Grant Barger
Mr. Henry Kravis
Mr. George Roberts
Mr. Peter Theil
Mr. Adam Rosman
Ms. Elizabeth Fissler-Rosman
Mr. Dominic Caesserely
Ms. Alexandra Lebenthal
Mr. Guy Chiarello
Mr. Joshua King
Ms. Karen Whalen
Mr. Gary Eidelman and all staff , associates and employees named or unnamed
Ms. Gillian Cooper and all staff, associates and employees named or unnamed
Ms. Lindsey Kennedy and all staff, associates and employees named or unnamed
Mr. Michael Cianfinchi and all staff, associates and employees named or unnamed
Mr. Louis P. Di Lorenzo and all staff, associates and employees named or unnamed
The Honorable Judge Frederic Block and all employees and staff named or unnamed
The Honorable Magistrate Judge Lois Bloom and all employees and staff named or unnamed
DeCapo Lifelong Books and all affiliated associates and employees, named or unnamed
Hachette Books
Mr. Michael Pietch
Ms. Carol Ross
Netflix
Mr. Reed Hastings
Harry Walker Agency and all affiliated associates and employees named or unnamed

Mrs. Marilyn Barger is not a party to this litigation, and has her own representation. If you wish
to reach Mrs. Barger’s attorney at any time, his name is Mr. Theodore Sporer, Esq. and may be
contacted at the address and phone number provided below. Mr. Sporer will not be privy to any
details about Mr. Steven Barger’s claims against you and Kohlberg, Kravis, Roberts.

                     THE LAW OFFICE OF SHAWN SHEARER, P.C.
    Case 1:19-cv-05896 Document 1-1 Filed 10/18/19 Page 5 of 5 PageID #: 13




Mr. Sporer will be prepared to discuss Mrs. Barger’s potential claims against you, should you
have need to involve Mrs. Marilyn Barger in matters between you and Mr. Steven Barger. At this
time, Mr. Sporer has indicated that Mrs. Marilyn Barger has no intent to bring any claims against
you, Susan Plumeri, Kohlberg, Kravis, Roberts, Da Capo Lifelong Books, or The Harry Walker
Agency, nor does she have any information to offer in this matter.

Mrs. Marilyn Barger’s attorney, if needed can be reached as follows:
Mr. Theodore F. Sporer, Esq.
108 3rd Street
Des Moines, Iowa 50309
(515) 989-6080

Mr. Steven Barger will not be discussing this matter with any of the above named parties
including Mr. Grant Barger. Mr. Steven Barger’s claims will be stated only in the appropriate
legal forum, and Barger will make no effort to obtain information from, nor defame you to, the
persons with whom you are commanded to hold your communications. The parties named
herein, with the exception of Mr. Adam Rosman, who has received formal notice, are under no
formal obligation to hold their communications with you at this time, but you are commanded to
hold your communications with them. Should the appropriate time arise, the parties named
herein will be notified of their legal hold obligations independent of this notification.

Please understand that this hold includes communications going forward with these parties, as
well. Any attempt by you to instruct any party to alter or destroy the communications named
herein is not permitted.Please understand that communications between you and Mr. Adam
Rosman will be subject to provision of a “privilege log” that the judge assigned to Barger’s case
can determine the extent to which privilege will attach. Rosman is not your private attorney, and
cannot be, in matters related to Mr. Barger.

Anticipate litigation timely, and please have your attorney contact me as soon as possible. Please
let me know who will accept personal service for you. I will notice Kohlberg, Kravis and
Roberts, Hachette and The Harry Walker Agency myself to determine who will accept service for
those entities.

                                        Very truly yours,




                     THE LAW OFFICE OF SHAWN SHEARER, P.C.
